Citation Nr: 0611807	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel

INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.  The veteran died in June 2002.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The certificate of death shows that the immediate cause 
of the veteran's death was acute respiratory failure due to, 
or as a consequence of, pulmonary metastases, due to, or as a 
consequence of, cancer of the kidney.

2.  The veteran was exposed to asbestos while serving on 
ships for three years during his military service.

3.  Two oncologists have related the veteran's cancer of the 
kidney to the veteran's exposure to asbestos while in 
service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2005).

2.  The criteria for eligibility for Dependents' Educational 
Assistance benefits have been met.  38 U.S.C.A. § 3501(a) 
(West 2002); 38 C.F.R. § 3.807(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist
VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  Given the determination below, VA 
has fulfilled its duties to inform and assist the appellant 
on these claims.  While notice provided did not include 
information concerning the effective date of any award as 
required by a ruling in Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006), any defect 
in notice will be remedied by the RO when it effectuates this 
award.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the appellant is not prejudiced by 
appellate review.

1.  Service connection for the cause of the veteran's death
Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.    38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran died in June 2002, at the age of 68.  According 
to the death certificate, the immediate cause of the 
veteran's death was acute respiratory failure due to, or as a 
consequence of, pulmonary metastases, due to, or as a 
consequence of, cancer of the kidney.  At the time of his 
death, the veteran was not service connected for any 
disability.

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") observed that 
there has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other 
asbestos-related diseases, nor has the Secretary promulgated 
any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  However, VA has issued a circular on asbestos-
related diseases, entitled Department of Veterans Benefits, 
Veteran's Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
DVB Circular has been subsumed verbatim as § 7.21 of 
Adjudication Procedure Manual, M21-1, Part VI.  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

In a March 2003 statement, the appellant stated that the 
veteran served aboard several ships in service and was 
exposed to asbestos while working and sleeping below deck.  
The veteran's post-service employment did not involve 
exposure to asbestos or products containing asbestos.  The 
veteran's available service personnel records show that the 
veteran served aboard three ships for a total of 
approximately three years.  His rates were seaman, seaman 
apprentice, seaman recruit, and quarter master.  These naval 
rates are not among the rates at greatest risk for exposure 
to asbestos.

Although there is no presumption of exposure to asbestos for 
personnel who served aboard Navy ships, See Dyment v. West, 
13 Vet. App. 141, 146 (1999), in this case there is competent 
testimony and evidence showing that it is as likely as not 
that the veteran was exposed to asbestos while in service.  
The Court has held that a veteran is competent to testify as 
to the facts of his asbestos exposure and it is up to the 
Board to weigh the credibility of that testimony.  See 
McGinty, 4 Vet. App. at 432.  The appellant and the veteran 
were married while the veteran was in service and had been 
married continuously for nearly 48 years at the time of the 
veteran's death.  The veteran, now deceased, is obviously 
unable to describe for the Board his exposure to asbestos 
during service.  No development in accordance with the DVB 
Circular or the M21-1 was done by the RO to establish whether 
the veteran was exposed to asbestos.

However, based on the facts of this case, the Board finds the 
second-hand statements by the appellant, the veteran's 
longtime spouse, regarding the veteran's asbestos exposure to 
be reliable, credible, and consistent with the conditions of 
Korean War era naval vessels.  The veteran's representative 
has provided an Internet article, entitled "Asbestos 
Exposure in the Military," that points out, "Although fire 
and engine rooms aboard ship typically had the highest 
exposure [to asbestos] because of insulation and refractory 
products necessary in these high-heat areas, no area was 
considered safe [from asbestos exposure]."  There is no 
evidence contradicting the assertions that the veteran was 
exposed to asbestos during service, and those assertions are 
potentially consistent with his service duty.  Based upon all 
of the above, there is sufficient evidence of at least 
minimal exposure to asbestos during service.  Resolving any 
doubt in the appellant's favor, the Board finds that the 
veteran was exposed to asbestos during his military service.

A medical advisory opinion was requested by the Board in June 
2005.  The request for that opinion described the 
circumstances of the veteran's possible asbestos exposure 
during his military service.  The medical expert, a VA 
oncologist, reviewed the medical opinion request and the 
claims file and concluded, "The veteran's exposure to 
asbestos during service 'at least as likely as not' caused 
the veteran's renal carcinoma.  There is an increased 
incidence of renal carcinoma among workers exposed to 
asbestos."

That opinion by the VA oncologist is bolstered by the 
February 2003 opinion of Lance Pagliaro, M.D., a private 
physician specializing in genitourinary medical oncology.  
Dr. Pagliaro stated that the exact cause of kidney cancer was 
unknown but that kidney cancer had been linked to 
environmental exposure to carcinogens such as asbestos.  Dr. 
Pagliaro opined that any exposure that the veteran had had to 
asbestos during his lifetime may have contributed to his 
ultimate death from respiratory failure.

The Board notes that a medical opinion from a VA nurse 
practitioner indicates that renal cancer is not related to 
exposure to asbestos; however, because the medical expertise 
and training of that medical practitioner is significantly 
less than the two oncologists offering opinions contrary to 
hers, her opinion is accorded less evidentiary weight.

In sum, the evidence shows that the veteran was exposed to 
asbestos during service and that kidney cancer was the cause 
of the veteran's death, and two oncologists have related the 
veteran's kidney cancer to his exposure to asbestos during 
service.  Accordingly, resolving any doubt in the veteran's 
favor, the evidence supports the appellant's claim of 
entitlement to service connection for the renal cancer that 
was the cause of the veteran's death.

2.  Chapter 35 benefits
For purposes of Survivors and Dependents' Educational 
Assistance (Chapter 35 benefits), the term "eligible 
person" means a child, spouse or surviving spouse of a 
person who (i) died of a service-connected disability, (ii) 
has a total disability permanent in nature resulting from a 
service- connected disability, or who died while a disability 
so evaluated was in existence, or (iii) at the time of 
application for benefits under this chapter is a member of 
the Armed Forces serving on active duty listed, pursuant to 
section 556 of title 37, and regulations issued thereunder, 
by the Secretary concerned in one or more of the following 
categories, and has been so listed for a total of more than 
ninety days: (A) missing in action, (B) captured in line of 
duty by a hostile force, or (C) forcibly detained or interned 
in line of duty by a foreign government or power.  38 
U.S.C.A. § 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2005).

As discussed above, the evidence does show that a service-
connected disability caused or contributed to the veteran's 
death.  The appellant is the veteran's surviving spouse.  
Accordingly, the Board grants the appellant's claim for 
Chapter 35 benefits, as well.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Entitlement to Dependents' Educational Assistance benefits 
under the provisions of 38 U.S.C.A. Chapter 35, is granted.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


